STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                    NO.   2022    KW   0174


VERSUS


TERRY      L.   FLANAGAN                                                         MARCH    28,   2022




In   Re:         Terry     L.        Flanagan,       applying       for      supervisory        writs,

                 19th     Judicial           District      Court,       Parish     of    East    Baton

                 Rouge,       No.    12- 17- 0511.




BEFORE:          McDONALD,          LANIER,    AND WOLFE,         JJ.


        WRIT      DENIED.            The     district      court        is   proceeding         toward

disposition        of    relators           request    for   an    out -of -time    appeal.


                                                     JMM

                                                     WIL
                                                     EW




 OURT           APPEAL,       FIRST        CIRCUIT


       f



        DEP " TYI C     ERK     OF   COURT
                 FOR    THE     COURT